PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/294,744
Filing Date: 6 Mar 2019
Appellant(s): Gallagher et al.



__________________
Brett P. Belden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 4, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
1.	Every ground of rejection set forth in the Office action dated April 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0148241 A1 to Kerning et al. (hereinafter “Kerning”).
	Regarding claim 1, Kerning discloses an access control system (see abstract) for a facility (see paragraph 0184) comprising an access control reader which reads user’s credentials (see abstract); a camera configured to take facial image of the person (see paragraphs 0203, 0106, 
Regarding claims 15 and 19, see the description for claim 1 above.  The software runs on a suitable computing device such as a server, a tablet, a cell phone and other mobile smart device which runs various applications for the system (see paragraphs 0267 and thereafter and figure 10).  The server may be interpreted as a controller.  The infrastructure further includes network and internet.  
	Regarding claim 23, see the description for claims 1, 15, and 19 above.  Various methods (or processes) by the system is illustrated in at least figure 12, 16, and 18, etc.  
	Regarding claims 2, 16, 20, and 24, the facial image captured by the camera is a first user’s identity associated with the information presenter; and stored image of the user is the second user’s information (see paragraph 0182); and determination is made after comparison.  
	Regarding claim 3, the access control module may permit user’s access privilege to unlock a facility’s door (see paragraph 0184) which equates to as “Access Granted” in the claim.
	Regarding claim 4, although not explicitly described, the negative determination would produce outcome of denying access (see paragraphs 0184 and thereafter).
	Regarding claims 5, 17, 21, and 25, the system is comprised of a module for users to track a person of interest (see paragraph 0180 and thereafter). 

	Regarding claim 7, the facial image of the person of interest can be highlighted (see paragraph 0180), and the information can be transmitted among the users of the system (see paragraph 0181).
	Regarding claims 8, 18, and 22, PIN may be construed to be first level information (although it can’t really prove the user), and the facial or biometric information is a second level information (see paragraph 0185).
	Regarding claim 9, based on multi-factor authentication which includes user’s biometric information, a permission may be grated to allow access to facility (see paragraph 0184). 
	Regarding claims 10-12, when a new person (not in the system) is asking for an access, a temporary access badge is created and issued.  Or the person may be categorized as a visitor requiring escort (see paragraphs 0186 and thereafter).  The visitor can certainly be interpreted as “unknown person” in the claim.
	Regarding claim 13, the visitor’s temporary granting of any privilege may be taken away if the authorized escort is not in the proximity of the visitor (see paragraph 0186).
	Regarding claim 14, the escort has a module that runs application that has biometric scanning including facial recognition (see paragraph 0186). 

(2) Response to Argument

	Group I – Rejection of claims 1-4, 8,. 11-16, 18-20 and 22-24: Appellant argues that Kerning does not teach “access controller configured to: determine whether [an] access credential is valid…… determine whether [a] person is recognized…. [and] grant or deny access to the person through [an] access point based on whether the access credential is valid and whether the person is recognized,” as recited in independent claim 1 (see page 7 of the brief).   
	Kerning teaches an access control system (see abstract) comprising among other things, server module 264 (see figure 10 and paragraph 0267) and necessary software for the system is run on not only the server 264 but on other computing units.  In paragraph 0182, Kerning teaches individual information verification using facial recognition algorithm, which Appellant refers facial recognition system (FRS) data.  The employee badge or other I.D. card is the embodiment of ACS data.  In paragraphs 0182-0191 Kerning teaches verifying FRS data, ACS data and based on verification of the information, user’s access is granted or denied.  
	Appellant’s argument on page 9 of the brief that Kerning does not discloses an access controller is not persuasive. Multi-factor authentication scheme (paragraph 0185) wherein more than user’s attribute is used in authenticating the individual is a description of a system functions that are being performed on user’s mobile phone.  In the backend, the server keeps data such as database of images, and other information.  As shown in figure 10, the system is comprised of a server, a computing device and user’s mobile phone, and internet (also see figure 15).  

	In the summary of invention (see paragraphs 0005 and 0006), Kerning teaches that modules can be modified and customized.  In addition to these modules, the system can use instant messaging (see paragraph 0006).  It is the Examiner’s opinion that the Person of Interest Tracker Module (paragraph 0180-0181) and Incident Reporting Module (paragraph 0145 and thereafter) teach the limitations claimed in these claims.  In another embodiment of “visitor escort,” the visitor can certainly interpreted as a person of interest in claim 5.  The escorting offer would have a mobile device as shown in figure 24, which would have camera to take a picture of the visitor.  The architecture as shown in figure 24 includes user’s mobile device as a front end device and verification processing in the backend.  The mobile device in figure 24 would have a messing functionalities (see paragraph 0185).  
	Group III – Rejection of claims 9 and 10: See the description for Group II above.  The escorting office can certainly be interpreted as a digital officer.  The officer can make a decision whether the visitor is to be allowed or denied.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Ahshik Kim/
Primary Examiner, Art Unit 2876


/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876                                                                                                                                                                                                        
Michael Lee


David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.